The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed RF switching method including: “a sealing film covering the multilayered light-emitting structure, wherein the substrate includes: a gas barrier layer; a thin film transistor layer disposed above the gas barrier layer; and a base layer disposed below the gas barrier layer, a first part of the outer side surface of the substrate, which includes the thin film transistor layer and at least a part of the gas barrier layer, is covered by the sealing film, and a second part of the outer side surface of the substrate, which includes at least a part of the base layer, is not covered by the sealing film, and the gas barrier layer is an electrical insulator.” as recited in claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.

Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:

/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991	
		
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991